ROSS, Circuit Judge
(concurring). I concur in the result. It seems to me that the second patent, numbered 54,809, was issued for precisely the same combination of old elements for which the first patent, numbered 52,720, was issued, and which first patent was sustained by this court when presented in the case of Zidell y. Dexter et al., 262 Fed. 145. It is true that the design disclosed in the first patent is much more elaborate in configuration than that of the second, but the prominent distinguishing lines are identical, and to ordinary observers would,. I think, clearly present to the eye the same picture and to the mind the same idea. As a matter of course, two patents for the same invention are unauthorized.